         Case 1:19-cr-00651-LTS Document 395
                                         394 Filed 12/07/20 Page 1 of 3
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    December 7, 2020

BY ECF AND EMAIL
The Honorable Laura Taylor Swain                   MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Cristian Ulmanu, 19 Cr. 651 (LTS)

Dear Judge Swain:

      The Government respectfully submits this letter in response to the Court’s December 7,
2020 order (the “Order” (Dkt. 391)) requesting a status update regarding defendant Cristian
Ulmanu.

         As background, during a December 3, 2020 status conference, defense counsel raised
concerns regarding the defendant’s report to counsel of COVID-19 symptoms (see Dkt. 390 at 1),
and the Court instructed the Government to facilitate communication between defense counsel and
counsel for the Federal Bureau of Prisons (the “BOP”) regarding the defendant’s medical issues.
On December 3, the Government emailed BOP counsel and defense counsel, to facilitate
communication between them. (Dkt. 390-2 at 2-3). On December 3, BOP counsel responded.
(Id. at 2). On December 3, defense counsel sent a follow-up email (id.), and, on Friday, December
4, BOP counsel responded (id. at 1). On Friday, December 4, defense counsel sent two additional
follow-up emails. (Id.).

        On Saturday, December 5, the defendant filed a motion asking the Court to direct the BOP
to bring the defendant to a hospital forthwith. (Dkt. 390). That same day, the Government ensured
that the BOP was aware of the defendant’s motion. On Sunday, December 6, the BOP sent the
Government the defendant’s then-current medical records and authorized the Government to share
those records with defense counsel. 1 On December 6, the Government shared those records with
defense counsel.




1
 The Government attaches those medical records as Exhibit A and respectfully requests that
Exhibit A be filed under seal.

                                               1
         Case 1:19-cr-00651-LTS Document 395
                                         394 Filed 12/07/20 Page 2 of 3




        Today, on December 7, the BOP sent defense counsel and the Government updated medical
records, reflecting that the defendant’s December 4 COVID-19 test was positive. 2 On December
7, defense counsel requested a call with the defendant.

        After the Court issued the Order, the defendant filed a letter noting that defense counsel
had a call with the defendant. (Dkt. 392 at 2). The defendant withdrew the request that the Court
direct the BOP to bring the defendant to a hospital forthwith and instead asked the Court to direct
that the defendant be examined by medical staff, that he be provided appropriate medication, that
he be consulted by medical personnel on a daily basis, that the BOP update defense counsel and
the Government about the defendant’s medical condition on a daily basis, and that the defendant
be taken to a hospital if the defendant’s condition worsens. (Id. at 2-3).

       The Order requests a report on these five topics:

        1. The defendant’s current condition and custodial placement. On December 4, the
defendant was tested for COVID-19. The results of that test were positive. (Ex. B). On December
6, BOP received those results. On December 7, BOP counsel Nicole McFarland received those
results and sent them to defense counsel and the Government. On December 7, BOP counsel
informed the Government that the defendant is housed in Unit 73 of the Metropolitan Detention
Center and is in quarantine in a cell with another inmate who has also tested positive for COVID-
19.

       2. The date of the defendant’s last clinical assessment and COVID-19 test. On
December 7, BOP counsel informed the Government that the defendant’s last clinical assessment
was on December 7. The defendant’s last COVID-19 test was on December 4.

        3. The defendant’s most recent COVID-19 test results. The defendant’s most recent
COVID-19 test was the December 4 COVID-19 test that came back positive. The medical records
that the Government received on December 6 reflect that the defendant also received COVID-19
tests on September 23, 2020, October 1, 2020, and November 30, 2020, and that those tests came
back negative. (Ex. A PDF pages 3, 12, 153, 163-64, 166-67).

        4. The defendant’s current temperature. On December 7, BOP counsel informed the
Government that, on December 7, the defendant’s temperature was 98.3 degrees Fahrenheit. On
December 7, BOP counsel informed defense counsel and the Government that, on December 6,
the defendant’s temperature was 98 degrees Fahrenheit. The defendant’s medical records reflect
that on December 4 the defendant’s temperature was 98.5 degrees Fahrenheit. (Ex. A PDF page
71).




2
 The Government attaches those medical records as Exhibit B and respectfully requests that
Exhibit B be filed under seal.
                                                2
                 Case 1:19-cr-00651-LTS Document 395
                                                 394 Filed 12/07/20 Page 3 of 3




            5. Any treatment being provided. On December 7, BOP counsel informed the
      Government that the defendant is not currently being provided any COVID-19 treatment. 3

Insofar as Defendant has a high-risk underlying condition and        Respectfully submitted,
defense counsel reports that the Defendant has not been
queried about his COVID 19 symptoms and has been                     AUDREY STRAUSS
medicating himself informally with borrowed pills of some            Acting United States Attorney for the
type (see DE #392), the BOP is directed to provide an
assessment of the Defendant's condition by a qualified
                                                                     Southern District of New York
medical professional and provide medication, if any, that is
appropriate and any other appropriate treatment, and provide
defense counsel and the Government with a daily report           By: __________________________
regarding the Defendant's condition (it appears from the above       Elizabeth A. Hanft
information that Defendant is seen by medical staff each day),       Samuel P. Rothschild
beginning December 8, 2020. This order is without prejudice
                                                                     Robert B. Sobelman
to any further relief that may be required. The medical
records accompanying the Government's status report                  Assistant United States Attorneys
(DE#394) shall be filed under seal. DE## 390, 392, 394               (212) 637-2334/2504/2616
resolved. SO ORDERED.
12/7/2020
/s/ Laura Taylor Swain, USDJ


     cc:      Daniel S. Parker, Esq. (by ECF and email)
              Christina S. Cooper, Esq. (by ECF and email)
              Adam Johnson, Esq. (by email)
              Nicole McFarland, Esq. (by email)
              Sophia Papapetru, Esq. (by email)




      3
       The defendant has diabetes (Dkt. 390 at 1), and the medical records that the Government received
      on December 6 reflect that the defendant’s blood glucose is being tested approximately daily, and
      sometimes more than once per day, including as recently as December 6 (Ex. A PDF pages 73-92,
      114-40), and that the defendant has been receiving insulin, including as recently as December 6
      (Ex. A PDF pages 95-110).
                                                                 3
